In three related proceedings pursuant to Family Court Act article 6 for grandparent visitation, Marilyn S., the maternal grandmother, appeals from an order of the Family Court, Westchester County (Schauer, J.), dated September 28, 2012, which, after a hearing, dismissed her petitions.
Ordered that the order is reversed, on the law, without costs or disbursements, the petitions are reinstated, and the matter is remitted to the Family Court, Westchester County, for further proceedings consistent herewith; in the interim, the subject children shall remain with their current foster family.
For the reasons stated in our decision and order on a related appeal (see Matter of Leval B. v Kiona E., 115 AD3d 665 [2014] [decided herewith]), the order must be reversed, the petitions reinstated, and the matter remitted to the Family Court, Westchester County, for further proceedings.
Balkin, J.P, Sgroi, Cohen and LaSalle, JJ., concur.